Exhibit 10.1

 

First Amendment to Commercial Contract


(the “First Amendment”)

 

Buyer: Daniel Thom, as Trustee of the Torstanbo Trust Seller: 1612 E. CAPE CORAL
PARKWAY HOLDING CO., LLC Property   Address: 1612 E. CAPE CORAL PKWY., CAPE
CORAL, FL 33904

 

THIS FIRST AMENDMENT is made part of the Commercial Contract (the “Contract”),
concerning the Property referenced above. Notwithstanding anything contained in
the Contract, as previously amended, to the contrary:

 

1. Buyer and Seller hereby agree and amend as follows: to extend the expiration
of Seller’s Curative Period for Title to September 30, 2020; and the Closing
Date to on or before 5 business days after notice to and receipt by Buyer of
evidence of satisfactory cure of title defects (acceptable to title
underwriter). Seller will use good faith efforts to cure the title defect.

 

2. Except as otherwise modified herein, this First Amendment shall not alter,
modify or amend the Contract, as previously amended. In the event of a conflict
between this First Amendment and the Contract, the terms of this First Amendment
shall prevail.

 

3. This First Amendment may be executed in counterparts and a facsimile or
electronic signature copy (DocuScan) shall be deemed to have the same force and
effect as an original.

 



Buyer:   Seller: Daniel Thom,   1612 E. Cape Coral Parkway Holding Co., LLC, as
Trustee of the Torstanbo Trust   a Florida limited liability company

 

By: /s/ Daniel Thom   By: /s/ James E. May



Daniel Thom, Trustee   James E. May, as Manager August 20, 2020   August 20,
2020





 

Third Amendment to “As Is” Residential Contract For Sale and Purchase
